t c summary opinion united_states tax_court james a adams and frances a adams petitioners v commissioner of internal revenue respondent docket no 13398-10s l filed date james a adams and frances a adams pro sese david baudilio mora for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice that sustained a proposed levy action for the issues for decision are whether the settlement officer so abused her discretion when she denied petitioners’ request for abatement of interest petitioners are liable for a sec_6651 addition_to_tax including a sec_6651 rate increase for failure_to_pay_tax in certain cases and the so abused her discretion when she sustained the proposed levy action background some of the facts have been stipulated and are so found the stipulation of facts as supplemented and the attached exhibits are incorporated herein by reference petitioners resided in texas when they filed their petition 1petitioners objected to exhibits 1-j 3-j 4-j 11-r 12-r and 13-r on the grounds of relevancy their objection to exhibits 1-j 3-j 4-j 12-r and 13-r is overruled because the court finds these exhibits are relevant to the case at hand fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence continued petitioners filed a joint federal_income_tax return for their return was chosen for examination and upon the conclusion of the examination a notice_of_deficiency was issued to them petitioners filed a petition with this court in docket no 25888-07s to dispute the proposed deficiency docket no 25888-07s petitioners signed a stipulated decision document decision for docket no 07s on date and the court entered it on date the decision ordered and decided that there was a deficiency in federal_income_tax of dollar_figure and that there was no sec_6662 penalty due from petitioners for the decision also states it is further stipulated that interest will be assessed as provided by law on the deficiency due from petitioners respondent assessed the deficiency and interest on date petitioners filed a joint federal_income_tax return dated date for reporting an overpayment of dollar_figure apply to tax is handwritten on continued petitioners’ objection to exhibit 11-r is moot because that exhibit was not used in reaching the court’s decision respondent objected to exhibits 24-p through 76-p attached to the supplemental stipulation of facts on the grounds of relevancy his objection to exhibits 42-p 57-p 69-p through 74-p and 76-p is overruled because the court finds these exhibits relevant to the case at hand respondent’s objection to exhibits 24-p through 41-p 43-p through 56-p 58-p through 68-p and 75-p is moot because those exhibits were not used in reaching the court’s decision line amount you owe respondent applied petitioners’ overpayment to their estimated_tax for on their joint federal_income_tax return petitioners instructed respondent to apply their overpayment to their tax_liability respondent applied petitioners’ overpayment of dollar_figure--which included their overpayment--to their tax_liability respondent mailed petitioner wife a cp notice dated date reporting an amount due of dollar_figure for the heading at the top of the cp notice states important immediate action is required respondent mailed petitioner husband and petitioner wife each a cp notice dated date reporting an amount due of dollar_figure for the heading at the top of the cp notice states urgent we intend to levy on certain assets please respond now respondent mailed petitioner husband and petitioner wife each a final notice_of_intent_to_levy and notice of your right to a hearing dated date for ten days after that notice respondent began adding to petitioners’ tax the sec_6651 addition_to_tax at the increased rate provided under sec_6651 petitioners mailed respondent a form request for a collection_due_process or equivalent_hearing dated date for the form bears a received stamp date of date by respondent’s fresno california office petitioners’ stated reason for the collection_due_process cdp hearing was we are not in agreement with charges for penalty interest we have agreed to amount of tax interest and penalty due to delays inconsistanicies inappropriate advise by irs sic petitioners requested a face-to-face cdp hearing by letter dated date their case was transferred from the fresno california office to the houston texas appeals_office petitioners had a face-to-face cdp hearing with the so on date petitioners’ only arguments at the cdp hearing were that they should not have to pay the addition_to_tax and interest associated with their tax_liability because they received incorrect advice from respondent and because the 2petitioners had mailed respondent three other requests for a collection_due_process_hearing dated january april and date respondent mailed petitioners a letter for each of those requests that states that the request was untimely because no final notice_of_intent_to_levy had been mailed to petitioners 3the form bears the date under the title irs received date on the bottom of the second page with the heading irs use only 4the penalty of which petitioners speak is actually an addition_to_tax the court will refer to it as such throughout 5petitioners also reference docket no 26842-09s on their form they petitioned the court to dispute the same issues that the court must decide now the case at docket no 26842-09s was dismissed for lack of jurisdiction on date because petitioners had not been issued a notice_of_determination for process had taken too long they did not provide the so with any financial documents during the cdp hearing nor did they provide any collection alternatives respondent issued petitioners the notice dated date which sustained the proposed levy action for discussion sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and that if dissatisfied the person may obtain judicial review of the administrative determination see 115_tc_35 114_tc_176 at the hearing the appeals officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the collection action and offers of collection 6before their cdp hearing petitioners requested to be put on an installment_plan respondent denied their request because they would not agree to an installment_plan that included additions to tax and interest alternatives sec_6330 114_tc_604 goza v commissioner t c pincite the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability however only if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioners cannot challenge their underlying tax_liability because they received a statutory_notice_of_deficiency and because this court entered a stipulated decision in docket no 25888-07s pertaining to their underlying liability see id 115_tc_329 where the validity of the tax_liability is not properly part of the appeal the taxpayer may nevertheless challenge the determination of the appeals officer to proceed with collection as an abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite the court has jurisdiction under sec_6404 to hear a request for abatement of interest in a cdp case katz v commissioner t c pincite see also gray v commissioner t c __ date i whether the so abused her discretion when she denied petitioners’ request for abatement of interest petitioners presented two arguments to support their position that the interest that has accrued since the decision was entered against them should be abated first they argue that respondent provided erroneous advice and second they argue that respondent’s delay in applying their overpayment to their liability allowed more interest and additions to tax to accrue a petitioners’ erroneous advice argument under sec_6404 the commissioner may abate the assessment of interest on any deficiency to the extent that any error or delay in payment is attributable to an officer_or_employee of the internal revenue service’s irs being erroneous or dilatory in performing a managerial or ministerial_act a managerial act is an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2 proced admin regs a managerial or ministerial_act however does not include a decision concerning the proper application of federal tax law or other federal or state law sec_301_6404-2 proced admin regs petitioners argue that the interest on their tax_liability should be abated because an irs employee orally advised them to have more tax withheld than they owed each year and then request to have the overpayment applied to their tax_liability which petitioners did the oral advice petitioners claimed to have received does not constitute a ministerial or managerial act and therefore does not entitle petitioners to abatement of interest see sec_301_6404-2 proced admin regs see also chakoian v commissioner tcmemo_2009_151 b petitioners’ delay argument petitioners’ delay argument centers around their overpayment of federal_income_tax they argue that respondent’s delay in applying the overpayment increased the amount of interest that accrued on their underlying tax_liability the commissioner’s right to set off or to credit an overpayment of one tax_year to another derives from sec_6402 which permits him to set off any existing tax_liabilities against any_tax overpayments due the taxpayer sec_6402 provides in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d e and f refund any balance to such person effectively sec_6402 provides that a party is entitled to a tax_refund only of the overpayment amount that exceeds any outstanding tax_liabilities 889_f2d_658 5th cir 520_f2d_334 5th cir 363_f2d_225 5th cir when a taxpayer makes a voluntary payment to the commissioner he or she has a right to direct the application of that payment to whatever type of liability he or she chooses 808_f2d_411 5th cir 703_f2d_1030 7th cir 326_f2d_451 10th cir under the voluntary payment rule when a taxpayer who has outstanding tax_liabilities voluntarily makes a payment the commissioner usually will honor the taxpayer’s request as to how to apply that payment 64_f3d_1516 11th cir the regulations promulgated under sec_6402 however demonstrate that the commissioner does not apply the voluntary payment rule to overpayments the regulations do provide that a taxpayer can instruct the commissioner to credit his or her overpayment against the estimated_tax for the taxable_year immediately succeeding the taxable_year for which such overpayment was claimed sec_301_6402-3 proced admin regs the regulations however mirror the statute and authorize the commissioner to override that election and apply the overpayment against any outstanding liability for any_tax sec_301 a i proced admin regs see n states power co v united_states 73_f3d_764 8th cir quoting ryan f 3d pincite ‘ sec_6402 plainly gives the irs the discretion to apply overpayments to any_tax liability ’ 34_f3d_536 7th cir sec_6402 leaves to the commissioner’s discretion whether to apply overpayments to delinquencies or to refund them to the taxpayer 505_f2d_506 2d cir rejecting the argument that because tax overpayment was voluntary the commissioner was bound to comply with the taxpayer’s direction about how to apply that payment sec_6402 clearly gives the irs discretion to apply a refund to ‘any liability’ of the taxpayer respondent applied petitioners’ overpayment to their estimated_tax petitioners argue that if respondent had followed their directions to apply the overpayment to their tax_liability they would not owe as much interest petitioners’ right to designate payments does not extend to overpayments see sec_301_6402-3 proced admin regs even if petitioners were allowed to direct the application of their overpayment to their tax_liability at the time they requested the application date their tax_liability had not been assessed because the decision in docket no 25888-07s was not yet final see sec_6213 sec_7481 at the time petitioners requested the application of their overpayment to their liability respondent’s only options were to issue them a refund_or_credit the overpayment to their estimated_tax see sec_301_6402-3 proced admin regs respondent’s application of petitioners’ overpayment to their estimated_tax was therefore proper 7the court notes that the decision in docket no 25888-07s was final on date days after the decision was entered on date see sec_7481 respondent assessed petitioners’ tax_liability on date petitioners did not begin a proceeding to enjoin the early assessment of their tax_liability and no collection actions were begun before the court’s decision became final 8respondent did apply petitioners’ overpayment--which included their continued additionally the mere passage of time does not establish error or delay in performing a ministerial_act see cosgriff v commissioner tcmemo_2000_241 citing 113_tc_145 the fact that respondent did not earlier apply petitioners’ overpayment to their tax_liability does not suggest that he committed a ministerial or managerial error petitioners have not proved that a ministerial or managerial error within the meaning of sec_6404 occurred that would require the abatement of interest therefore the so did not abuse her discretion when she did not abate the interest that accrued after the decision was entered in docket no 25888-07s ii petitioners’ liability for the sec_6651 addition_to_tax and sec_6651 increase the addition_to_tax that petitioners are not in agreement with is a sec_6651 addition_to_tax and the increase of that addition_to_tax provided under sec_6651 a sec_6651 addition_to_tax will be imposed on a taxpayer who fails to pay any amount in respect of any_tax required to be shown on an income_tax return which is not so shown within calendar days from the date of notice and continued overpayment--to their tax_liability after the tax_liability was assessed demand therefor the sec_6651 addition_to_tax is not subject_to deficiency procedures applicable to tax see burke v commissioner tcmemo_2009_282 the commissioner cannot collect the failure-to-pay addition_to_tax until after notice_and_demand for payment sec_6651 notice_and_demand for payment cannot be made until after assessment sec_6303 and an assessment of a tax_deficiency cannot be made until the decision of the tax_court is final sec_6213 consequently a sec_6651 addition_to_tax cannot be a part of a deficiency proceeding as pertinent here the increase in the rate_of_accrual of the addition_to_tax is not applicable until the day days after the date on which notice is given under sec_6331 sec_6651 because petitioners have not otherwise had an opportunity to challenge the sec_6651 addition_to_tax the court will review this issue de novo see sec_6330 see also burke v commissioner tcmemo_2009_282 a taxpayer may avoid an addition_to_tax by proving reasonable_cause for the failure to pay the tax sec_301_6651-1 proced admin regs a failure to pay will be considered due to reasonable_cause to the extent a taxpayer can show he or she exercised ordinary business care and prudence in paying his or her tax_liability and was nevertheless unable to pay the tax id petitioners’ arguments for reasonable_cause are the same as their arguments for abatement of interest--respondent’s delay and erroneous advice as the court discussed supra petitioners have shown no delay by the irs petitioners’ overpayments were properly credited first to estimated_tax for and then to their tax_liability once it was assessed petitioners allegedly received oral advice from an irs employee concerning withholding extra tax to pay their tax_liability the only evidence of the oral advice they received from an irs employee is petitioner husband’s testimony the court does not have to accept petitioner husband’s uncorroborated self-serving testimony as the truth see 87_tc_74 additionally the court notes that petitioners’ claim of reliance on advice given to them by the irs is undermined to the extent that the advice was oral see 870_f2d_634 fed cir citing 467_us_51 450_us_785 and 737_f2d_1022 fed cir petitioners provided no credible_evidence to prove that they had reasonable_cause such that they should not be liable for the sec_6651 addition_to_tax or that the sec_6651 increase in rate should not apply therefore petitioners are liable for the addition_to_tax and the increased rate iii whether the so abused her discretion when she sustained the proposed levy action a taxpayer is expected to provide all relevant information requested by appeals for its consideration of the facts and issues involved in the hearing including financial statements sec_301_6330-1 proced admin regs petitioners did not propose any collection alternatives at the cdp hearing they also failed to provide the so with any of the documents she requested including financial statements the court finds that the so did not abuse her discretion when she sustained the proposed levy action we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
